Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s arguments filed on 2/24/22, with respect to claims 1-16 and 21, have been fully considered and are persuasive.  Therefore, the rejection on 11/24/21 has been withdrawn.  For conclusion, claims 1-16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a system for suspending a feline having the combination of structural limitations, especially wherein a receiving configuration whereby the raised structure is positioned to spread the sling to separate the first and second connection elements by a first receiving distance and a closed configuration whereby the raised structure is positioned to reduce separation between the first and second connection elements from the first receiving distance to a first closed distance, the closed configuration to be automatically configured upon receiving a threshold weight of a feline in the receiving portion of the sling, such as claimed in claims 1 and 21, these along with the rest of other limitations/features as claimed in the depended 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644